[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 06-13988                ELEVENTH CIRCUIT
                                                             DEC 26, 2006
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                D.C. Docket No. 05-01723-CV-ORL-28-JGG
                      BKCY No. 04-11218-BK-3-G

IN RE: NICKOLAS C. BALLAS,

                                                     Debtor.
__________________________________

JONATHAN D. LEGG,
DIANE P. LEGG,

                                                     Plaintiffs-Appellants,
     versus

NICKOLAS C. BALLAS,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (December 26, 2006)

Before DUBINA, CARNES and COX, Circuit Judges.
PER CURIAM:

      Jonathan D. Legg and Diane Legg (collectively, “the Leggs”) appeal the

district court’s affirmance of an order of the bankruptcy court that sustained Chapter

7 Debtor Nickolas C. Ballas’s objection to the Leggs’ motion for an extension of time

to file complaints pursuant to 11 U.S.C. §§ 523 and 727. In an appeal from a district

court sitting as an appellate court in a bankruptcy case, this court employs the same

standards of review as the district court. In re Int'l Admin. Servs., Inc., 408 F.3d 689,

698 (11th Cir. 2005). In this case, we review the bankruptcy court’s action for abuse

of discretion.

      The bankruptcy court found that the Leggs had not exercised sufficient due

diligence to demonstrate cause for the requested extension. We find no abuse of

discretion in that holding.

      AFFIRMED.




                                           2